                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

Michael R. Bender,                  )                 C/A No.: 1:17-cv-02955-RBH
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 ORDER
                                    )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

       On October 8, 2018, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 42 U.S.C. § 2412, on the basis that the position taken by the defendant in this

action was not substantially justified. On October 16, 2018, the parties filed a stipulation for an EAJA

award of $5,500.00 in attorney’s fees and $400.00 in costs.

       Based on the foregoing and after considering the briefs and materials submitted by the parties,

the court orders the defendant to pay the sum of $5,500.00 in attorney’s fees and $400.00 in costs,

pursuant to EAJA, subject to the Treasury Offset Program if the prevailing party owes a debt to the

federal government. However, the payment shall be made payable to the claimant pursuant to Astrue

v. Ratliff, 130 S.Ct. 2521 (2010) and mailed to his attorney, with a copy to the claimant.

       IT IS SO ORDERED.

October 17, 2018                                              s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
